The opinion of the court was delivered by
Me. Chief Justice Simpson.
In this case the only question involved is the question of the counter-claim set up in the answer of the defendants. This claim was dismissed by the Circuit judge.
The question involved in the appeal is the same as that raised and decided in the recent case of Ex parte The Carolina National Bank, In re The Attorney-General et al. v. The Greenville amd Columbia Railroad Co., ante 289. It is true that, in this case, the objection to the mode in which the counter-claim was presented was waived at the hearing, and the case was heard upon its merits.
The decree of the Circuit judge is based upon the fact that there was not sufficient evidence before him that the petitioner had notice that he was dealing with trust funds when he became possessed of the funds in question. We think this was the turning-point in the case, and we find nothing in the testimony which would authorize this court to overrule the Circuit judge in his conclusions upon this subject. The petitioner never qualified or acted as a director of the Greenville and Columbia Eailroad. He purchased these bonds as treasurer of the syndi*305cate from the South Carolina Railroad Company upon a new and ample consideration. There was nothing in the bonds themselves which advertised parties that they constituted part of the assets in the hands of the receiver. And finally, there was no sufficient testimony to bring the case under the operation of the equity doctrine which holds parties responsible for trust funds or property obtained from a trustee with a knowledge of the trust. The counter-claim can have no standing even as a cause of action except upon this doctrine, and the important fact of knowledge by the petitioner of the trust character of the bonds being absent, there is nothing through which this doctrine can be applied and enforced.
It is, therefore, the judgment of this court that the judgment of the Circuit Court be affirmed.